 

Exhibit 10.2

 

AGREEMENT FOR CONSULTING SERVICES

 

This Consulting Services Agreement (“Agreement”) is made and entered into by and
between Lawrence Hamel (“CONSULTANT”) and AcelRx Pharmaceuticals, Inc.
(“ACELRX”). This Agreement shall be effective immediately following the
Separation Date (as defined in the Transition Agreement and General Release (the
“Transition Agreement”) entered into by and between Consultant and ACELRX) (the
“Effective Date”).

 

W I T N E S S E T H

 

WHEREAS, CONSULTANT has training, expertise and prior experience in development
and is in the business of providing consulting services to pharmaceutical
companies on an as needed basis; and

 

WHEREAS, ACELRX desires to retain the services of CONSULTANT to provide the
consulting services specified in this Agreement; and

 

WHEREAS, CONSULTANT desires to provide consulting services for the benefit of
ACELRX and its related entities using his knowledge, skills, experience and
abilities;

 

NOW THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the parties hereto agree as follows:

 

ARTICLE I - SERVICES TO BE PROVIDED

 

A.      Nature of Services. CONSULTANT shall provide to ACELRX and/or its
related entities advice and assistance with respect to the projects set forth in
Exhibit A hereto (collectively, “Services”) on an as needed basis, up to a
maximum of 40 hours of Services each month during the term of this Agreement.

 

B.      Right of Control. CONSULTANT shall have exclusive control over the
means, manner, methods and processes by which the Services are performed.

 

C.      Non-exclusive Services. CONSULTANT may engage in such other consulting
services, business and/or commercial activities, as he desires during the term
of this Agreement.

 

ARTICLE II - COMPENSATION FOR SERVICES

 

A.      Fees. As payment and consideration for the Services to be provided and
promises made herein by CONSULTANT, ACELRX agrees to pay CONSULTANT the amount
of $174.19 for each hour of Services CONSULTANT is requested to provide and
provides to ACELRX (the “Fees”). CONSULTANT shall present an invoice for the
Services for the prior month by the fifth (5th) day of the month after the
services are provided. ACELRX will pay the Fees within fifteen (15) calendar
days after presentation of an invoice for the services by CONSULTANT, and
resolution of any issues related to the invoice.

 

1

--------------------------------------------------------------------------------

 

 

B.      Reimbursement of Authorized Expenses. ACELRX agrees to reimburse
CONSULTANT for all actual out-of-pocket expenses that are necessary for the
performance of CONSULTANT’s services under this Agreement, and are approved in
writing in advance by ACELRX’s Chief Financial Officer or his/her designee.

 

C.      Tax Obligations. CONSULTANT understands and agrees that all compensation
to which he is entitled under the Agreement shall be reported on an IRS Form
1099, and that he is solely responsible for all income and/or other tax
obligations, if any, including but not limited to all reporting and payment
obligations, if any, which may arise as a consequence of any payment under this
Agreement.

 

D.      No Benefits. CONSULTANT understands and agrees that since during the
Term of this Agreement he will not be an employee of ACELRX, he will not be
entitled to any of the benefits provided to employees of ACELRX, including, but
not limited to bonus plans; participation in retirement benefit plans beyond her
participation during his employment by ACELRX; holidays off with pay; vacation
time off with pay; paid leaves of absence of any kind; and insurance coverage of
any kind, specifically including, but not limited to, medical and dental
insurance, except to the extent he has elected to continue coverage under
ACELRX’s insurance plans under the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”), workers’ compensation insurance and state
disability insurance.

 

ARTICLE III - TERM AND TERMINATION

 

A.      Term of Agreement. This Agreement shall be in effect for a period of
eighteen (18) months from the Effective Date (the “Term”).

 

B.      Termination Prior to Expiration of Term. Either party hereto may
terminate this Agreement at any time without cause on thirty (30) days’ advance
written notice to the other. If ACELRX terminates the Agreement without cause
before the expiration of the Term, it shall pay CONSULTANT the amount he would
have received for 20 hours of Services each month for the remainder of the Term.
If CONSULTANT terminates the Agreement, ACELRX shall have no obligation to pay
any Fees for Services after the termination is effective.

 

ACELRX may terminate this Agreement for cause before the expiration of the Term
without any prior notice. “Cause” shall mean the commission of actions by
CONSULTANT that cannot be permitted to occur because of their impact on ACELRX
and/or its related entities, and the employees of those entities. Some examples
of such offensives are: breach of the promises made in Article IV, below;
unauthorized disclosure of confidential and/or proprietary information of the
ACELRX; unauthorized charges against accounts of ACELRX or any of its affiliated
entities; dishonesty; willful failure to carry out assignments; negligence; and
serious misconduct of any kind. In the event that ACELRX terminates this
Agreement for cause, CONSULTANT shall be paid the Fees earned through the
termination date. CONSULTANT shall not receive any other payments of any kind.

 

2

--------------------------------------------------------------------------------

 

 

This Agreement will terminate automatically without action on the part of any
party hereto if the Transition Agreement does not become effective on the eighth
calendar day after it has been executed by both of the parties thereto. If the
Agreement is terminated in accordance with the prior sentence, ACELRX shall have
no obligation to pay any Fees for Services after the termination is effective.

 

ARTICLE IV -- PROPRIETARY RIGHTS

 

A. No Impediments to Providing Consulting services. CONSULTANT represents that
he is not party to any agreement with any individual or business entity,
including any relating to protection of alleged trade secrets or confidential
business information that would prevent him from providing the consulting
services required under this Agreement or that would be violated by the
providing of said services.

 

B. Confidential Information. CONSULTANT acknowledges that during the term of
this Agreement he will have access to and learn certain confidential and
proprietary information and/or trade secrets regarding the business of ACELRX
and its related entities, including, but not limited to, information about
ACELRX’s business plans, company finances, and the skills and qualifications of
ACELRX employees (collectively, “Confidential Information”).

 

C. Restrictions on Use and Disclosure of Confidential Information. CONSULTANT
agrees to hold all Confidential Information in trust and in the strictest of
confidence, and to protect the Confidential Information from disclosure, except
as required to perform the Services hereunder. CONSULTANT further agrees that he
will not, directly or indirectly, use, publish, disseminate or otherwise
disclose any Confidential Information to any third party without the prior
written consent of ACELRX, which may be withheld in its absolute discretion. The
promises in the Agreement to protect Confidential Information are in addition to
and not in lieu of the post-employment promises in CONSULTANT’s Confidential
Information and Invention Assignment Agreement from the period he was employed
by ACELRX.

 

D. Return of Property. CONSULTANT agrees not to remove any property of ACELRX or
its related entities from their premises without express written permission, and
to return all such property, including computer data, written materials provided
to or obtained during the term of this Agreement, customer and supplier address
lists, and any other items of value at the time this Agreement is terminated.

 

E. No Solicitation of Customers and Vendors.   CONSULTANT further agrees that,
during the term of this Agreement and for a period of one year after the
termination of it, he will not directly or indirectly, either on his own behalf
or on behalf of any other person or entity, use any Confidential Information to
attempt to persuade or solicit any customer or vendor of ACELRX or its related
entities to cease to do business or to reduce the amount of business which any
such customer or vendor has customarily done or contemplates doing with them, or
to expand the customer’s or vendor’s business with a competitor of ACELRX or its
related entities.

 

3

--------------------------------------------------------------------------------

 

 

F. No Solicitation of Employees and Other Consultants. CONSULTANT further
agrees, that during the term of this Agreement and for a period of one year
after its termination, he will not directly or indirectly, either on his own
behalf or on behalf of any other person or entity, attempt to persuade or
solicit any person who is an employee or consultant of ACELRX or its related
entities to terminate such employment or consulting relationship. In addition,
CONSULTANT agrees that after the termination of this Agreement he will not seek
to obtain or misappropriate any of the Confidential Information of ACELRX or its
related entities from any of their current or former employees and consultants.

 

G. Violations. CONSULTANT agrees that ACELRX and its related entities would be
irreparably harmed by any actual or threatened violation of the promises in this
Article IV, and therefore, that, in addition to other remedies, ACELRX and its
related entities will be entitled to an injunction prohibiting CONSULTANT from
committing any such violations.

 

ARTICLE V -- MISCELLANEOUS PROVISIONS

 

A. Independent Contractor Status. CONSULTANT understands and agrees that he is
an independent contractor and not an employee of ACELRX and that he shall not
become an employee of ACELRX by virtue of the performance of the services called
for under this Agreement.

 

B. Subconsultants and Other Consultants. CONSULTANT is not authorized to engage
the services of subconsultants, vendors or other consultants on behalf of ACELRX
or its related entities, unless he has obtained written authorization from
ACELRX to do so in advance. To the extent such advance authorization has been
obtained, ACELRX will pay for the services provided by such subconsultants,
vendors and/or other consultants.

 

D. Employees. To the extent CONSULTANT has any employees as of the date he signs
this Agreement or hires any employees during the Term of this Agreement,
CONSULTANT understands and agrees that all such employees shall be his employees
only, and that ACELRX shall not be an employer of the employees. ACELRX shall
have no responsibility for providing and shall not provide directions,
instructions or supervision to any of CONSULTANT’s employees. Only CONSULTANT
shall provide such directions, instructions and supervision. In addition, all
decisions with respect to the employment of CONSULTANT’s employees, if any,
shall be made solely and exclusively by CONSULTANT. ACELRX shall have no
responsibility for or input into such decisions. CONSULTANT hereby agrees to
indemnify, defend and hold ACELRX harmless from and against any costs, losses,
damages, obligations, liabilities and expenses, including attorneys’ fees,
arising from or in connection with any claim asserted by any of CONSULTANT’s
employees against ACELRX based on the employees’ employment with CONSULTANT,
such as claims for discrimination in employment, harassment, retaliation,
violation of statutory law, and wrongful termination.

 

E. No Purchases. CONSULTANT shall not purchase materials or supplies for the
accounts of ACELRX or its related entities, or otherwise hold himself out as
being authorized to make purchases for which ACELRX or its related entities
would be billed directly by the seller of the materials or supplies, unless such
purchase is authorized in writing by ACELRX in advance.

 

4

--------------------------------------------------------------------------------

 

 

F. Compliance with Governmental Requirements. CONSULTANT will maintain in force
and/or secure all required licenses, permits, certificates and exemptions
necessary for the performance of his services under this Agreement, and at all
times shall comply with all applicable federal, state and local laws,
regulations and orders.

 

G. Indemnification. CONSULTANT shall indemnify and hold ACELRX and its related
entities, and the directors, officers, agents, representatives and employees of
all such entities, harmless from and against any and all liabilities, losses,
damages, costs, expenses, causes of action, claims, suits, legal proceedings and
similar matters, including without limitation reasonable attorneys’ fees,
resulting from or arising out of the failure of CONSULTANT or any of his
employees to comply with and perform fully the obligations hereunder, or
resulting from any act or omission on the part of CONSULTANT, provided however
that the indemnification shall not apply to any good faith action on the part of
CONSULTANT that is within the scope of this Agreement. If any cause of action,
claim, suit or other legal proceeding is brought against CONSULTANT in
connection with any Services rendered under this Agreement, CONSULTANT shall
promptly notify ACELRX upon learning of any such proceeding.

 

ACELRX shall indemnify and hold CONSULTANT and his agents, employees,
representatives and heirs, harmless from and against any and all liabilities,
losses, damages, costs, expenses, causes of action, claims, suits, legal
proceedings and similar matters, including without limitation reasonable
attorneys’ fees, resulting from or arising out of the performance of any act
specifically requested or authorized by ACELRX in connection with this
Agreement. This promise does not apply to any actions arising out of or in
connection with CONSULTANT’s operation of any motor vehicle. If any cause of
action, claim, suit or other legal proceeding is brought against ACELRX in
connection with any services provided by CONSULTANT under this Agreement, ACELRX
shall promptly notify CONSULTANT upon learning of any such proceeding.

 

H. Notices. Any and all notices and other communications hereunder shall have
been deemed to have been duly given when delivered personally or 48 hours after
being emailed or mailed by overnight mail or certified or registered mail,
return receipt requested, postage prepaid, in the English language, to the email
or physical address set forth below the signature of each of the parties hereto
or to such other address as either of the parties hereto may from time-to-time
designate to the other party in writing.

 

I. Waiver. No purported waiver by either party hereto of any provision of this
Agreement or of any breach thereof shall be deemed a waiver of such provision or
breach unless such waiver is in writing signed by the party making such waiver.
No such waiver shall be deemed to be a subsequent waiver of such provision or
waiver of any subsequent breach of the same or any other provision hereof.

 

5

--------------------------------------------------------------------------------

 

 

J. Severability. The provisions of this Agreement are severable, and if any part
of it is found to be unenforceable, the other paragraphs shall remain fully
valid and enforceable.

 

K. Arbitration. This Agreement shall in all respects be interpreted and governed
by and under the laws of the State of California. Any dispute between the
parties hereto, including any dispute regarding any aspect of this Agreement or
any act which allegedly has or would violate any provision of this Agreement or
any law (hereinafter “Arbitrable Dispute”), shall be submitted to arbitration in
Redwood City, California, which CONSULTANT represents is an acceptable location
to him, unless the parties agree to another location, before an experienced
arbitrator licensed to practice law in California and selected in accordance
with the commercial arbitration rules of Judicial Arbitration and Mediation
Services, Inc. (“JAMS”), or such other service or independent arbitrator as the
parties may agree upon, as the exclusive remedy for any such claim or Arbitrable
Dispute. The decision of the arbitrator shall be final, conclusive and binding
upon the parties. Should any party to this Agreement pursue any Arbitrable
Dispute by any method other than said arbitration, the responding party shall be
entitled to recover from the initiating party all damages, costs, expenses and
attorneys’ fees incurred as a result of such action. This section shall not
restrict the right of ACELRX to go to court seeking injunctive relief for a
violation of Article IV of this Agreement, pending the outcome of an arbitration
proceeding.

 

L. Sole and Entire Agreement. This Agreement sets forth the entire agreement
between the parties hereto pertaining to the subject matter hereof, and fully
supersedes any and all prior agreements or understandings between the parties
hereto, whether written or oral, pertaining to the subject matter hereof. No
change in, modification of, or addition, amendment or supplement to this
Agreement shall be valid unless set forth in writing and signed and dated by
each of the parties hereto subsequent to the execution of this Agreement.

 

DATED:    April 3                , 2020

DATED:    April 3                , 2020

 

 

/s/ Lawrence Hamel    

LAWRENCE HAMEL

 

ACELRX PHARMACEUTICALS, INC.

 

Email:

***  

By:

/s/ Vince Angotti            Address: ***   Email: ***            

***

  Address: ***

 

6

--------------------------------------------------------------------------------

 

 

Exhibit A

Projects

 

***

 

1

 